Citation Nr: 1526679	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to a thyroid disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia, to include as secondary to a thyroid disorder.   


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference hearing in June 2014, and a transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board denied service connection for thyroid, hypertension, and psychiatric disorders in August 2014, and the Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  At the Court, a March 2015 Joint Motion for Vacatur and Remand of the Board Decision was granted later that month.  The basis for the order to remand, in substance, was that VA failed to develop the claim for a thyroid disorder in accordance with 38 C.F.R. § 3.307(c) (2014), with the other claims being inextricably intertwined with it, as they had been claimed as secondary to it.  

As noted in the joint motion, under 38 C.F.R. § 3.307(c), symptomatology shown in the prescribed period (within the 1-year presumptive service connection period for the diagnosed thyroid disease) may have no particular significance when first observed, but in light of subsequent developments it may gain consideration significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestations of the chronic disease to the required 10 percent. 

The Veteran's blood pressure was 160/64 on his separation examination.  Approximately 14 months after discharge, in May 1974, he sought treatment after he reported his "eye popped" out; he was then diagnosed with Grave's disease.  On VA examination in October 1975, the Veteran was diagnosed with nervousness associated with thyrotoxicosis.  

Given the evidence of an increased blood pressure reading at separation and a diagnosis of Grave's disease a short time following the applicable presumptive period, a VA examination is necessary to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestations of the disease to 10 percent.  38 C.F.R. § 3.159(c)(4).  

The report of a November 1975 VA examination notes that the Veteran had had treatment at the Dallas, Texas VA hospital from May to July 1974 and again in October 1975, and through November 1975, that further VA treatment was recommended, and that the Veteran had been on medication for Grave's disease until about December 1974.  There are some VA treatment records from that period associated with the record.  It is possible that records from that time period contain additional information as to the Veteran's Grave's disease symptomatology within 1 year following service.  For this reason, these and any other relevant VA medical records from that time period will be sought.  

On remand, the Veteran may also submit any additional evidence showing characteristic manifestations of Grave's disease within 1 year of his service separation on March 1972.  

The claims of service connection for hypertension and a psychiatric disorder, to include as secondary to a thyroid disorder, are inextricably intertwined with the remanded issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be invited to submit any additional evidence showing characteristic manifestations of Grave's disease within 1 year of his service separation in March 1972.  To this end, he should be furnished appropriate authorization forms and VA should take all appropriate action to obtain records identified.  

2.  Take all appropriate action to obtain any additional VA records, including from the Dallas VA hospital between March 1972 and December 1975 or more recently.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any diagnosed thyroid disorder.  The claims record and copies of all pertinent records must be provided to the examiner for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that any currently diagnosed thyroid disorder was manifest in service or within 1 year of discharge, or is otherwise causally related to service?

The examiner should specifically comment on the significance of the increased blood pressure reading (160/64) at separation and the diagnosis of Grave's disease approximately 14 months later ("a short time" following the 1 year period), to include whether any symptoms prior to the diagnosis of Grave's disease may, in retrospect, be identified as manifestations of Grave's disease.  

Detailed reasons for the opinions rendered must be furnished.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's pending claims in light of the expanded record.  If service connection for the disabilities at issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

